Citation Nr: 1612639	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-41 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back syndrome.

2.  Entitlement to an earlier effective date for radiculopathy of the left lower extremity.

3.  Entitlement to total disability due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York as well as a March 2015 rating decision of the Appeals Management Center.  This matter was previously before the Board, and, in August 2014, it was remanded for further development.  Subsequently, further development was completed.

The issues of entitlement to an earlier effective date for radiculopathy of the left lower extremity and entitlement to TDIU to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence does not demonstrate that the Veteran is experiencing  incapacitating episodes due to invertebral disc syndrome or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5285, 5286, 5293 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Board notes that, in August 2014, the Board remanded this matter in order to associate the following VA treatment records with the claims file: treatment records generated after November 2009 from the Stratton Albany VA medical center to specifically include treatment from Dr. P. as well as pertinent outstanding records from October 11, 2007 to July 2009.  VA treatment records from the Stratton Albany VA medical center from September 2003 to January 2015 have been associated with the claims file.  These records include October 2007 treatment records from Dr. P.  No other treatment records from Dr. P. are contained within the new treatment records.  Nevertheless, additional treatment records from January 2007 to June 2014 from the neurology department - the department that Dr. P. worked in - have been associated with the claims file.  Accordingly, the Board finds that the AOJ has substantially complied with this remand instruction.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Board also instructed the AOJ to inform the Veteran of his right to submit lay statements describing his condition as well as to afford him an additional opportunity to submit additional records including private treatment records.  The AOJ was further instructed to make two attempts to obtain any additionally identified records.  The Veteran was sent a notice describing his rights in this regard on September 2014.  The Veteran did not submit any additional lay statements or request that VA obtain additional records other than the VA treatment records from the Stratton Albany VA medical center.  Accordingly, the Board finds that the AOJ has also substantially complied with these remand instructions.  See Stegall.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran objected to the adequacy of a VA examination in a May 2007 written statement, and that, in August 2014, the Board remanded the matter for an additional examination.  Nevertheless, a subsequent examination in compliance with the Board's remand instructions was completed in January 2015.  Therefore, adjudication at this time is appropriate.  Moreover, neither the Veteran nor his representative has subsequently objected to the adequacy of the examinations on record.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Low Back Syndrome

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Code s identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran contends that he is entitled to a disability rating in excess of 40 percent for low back syndrome.  The Veteran originally filed for service connection for his low back syndrome in November 1971, and, in February 1972, the RO granted service connection and assigned an initial rating of 10 percent effective the date the claim was received.  In October 1987, the RO increased the Veteran's assigned rating to 40 percent effective June 1987.  In June 2003, the Veteran filed an increased rating claim, which serves as the date of claim.

The Veteran's back is currently rated at 40 percent.  During the pendency of the Veteran's appeal, a revised rating schedule for disabilities of the spine became effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

By law, amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the version of the regulations in effect at the time the Veteran's claim was received, or under the revised version of the schedule for rating disabilities of the spine; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.  Here, this distinction makes no difference as the Veteran is not shown to warrant a schedular rating in excess of 40 percent at any time.


Effective on September 26, 2003, Diagnostic Code 5293 regarding intervertebral disc syndrome was renumbered, although the language did not change, and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that code, intervertebral disc syndrome is to be evaluated either under the new General Rating Formula for Diseases and Injuries of the Spine or Under the Formula for Rating IVDS Based on Incapacitating Episodes.

Throughout the entirety of this appeal, intervertebral disc syndrome has been evaluated either on the total duration of incapacitating episodes over a 12 month period.  

The revised regulations also allow in the alternative for separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during a 12 month period, a 60 percent evaluation is assigned; while incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period, a 40 percent evaluation is assigned. 

The Board finds that incapacitating episodes due to IVDS does not provide a basis for an increased rating in its current or previous regulatory version, because incapacitating episodes due to IVDS are not shown by the evidence of record.  As noted infra, VA examinations conducted in August 2006 and January 2015 both indicated that the Veteran did not experience incapacitating episode in the 12 months prior to each examination.  Furthermore, the Veteran's treatment records are otherwise silent regarding physician prescribed bed rest.  Therefore, neither the current regulation (the Formula for Rating IVDS Based on Incapacitating Episodes) nor the old regulation (Diagnostic Code 5293) applicable to incapacitating episodes due to IVDS provide a basis to increase the Veteran's disability rating.  
A rating in excess of 40 percent may also be assigned by showing the presence of either ankylosis or a vertebral fracture.

The rating criteria applicable to ankylosis, limitation of motion, etc. is raised by the record and both the old and new regulations are described below.

Under the previous criteria in effect prior to September 26, 2003, Diagnostic Code 5286, which pertains to complete bony fixation (ankylosis) of the spine, a disability rating of 60 percent is assigned for ankylosis in a favorable angle.  A total disability rating is assigned for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

Under the previous criteria, Diagnostic Code 5289, which pertains to ankylosis of the lumbar spine, a disability rating of 40 percent is assigned for favorable ankylosis of the lumbar spine, and a disability rating of 50 percent is assigned for unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Although the previous criteria for Diagnostic Code 5292, which pertains to limitation of motion of the lumbar spine, and Diagnostic Code 5295, which pertains to lumbosacral strain, may be applicable in the current case, the criteria do not provide for ratings above 40 percent.  Therefore, Diagnostic Code 5292 and Diagnostic Code 5295 will not be discussed further herein, because they do not provide a basis for a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 & 5295 (2003).  

The Board also notes that the previous rating criteria for Diagnostic Code 5285 provided for disability ratings in excess of 40 percent.  Nevertheless, this rating criteria was applicable to residuals of vertebra factures.  The RO previously found that the Veteran's disability was the result of chronic complaints of back pain rather than an acute injury.  See February 1972 Rating Decision.  The Veteran has not challenged this finding, and the record does not contain evidence suggesting the presence of a vertebral fracture.  Accordingly, the previous criteria for Diagnostic Code 5285 is not raised by the record, and it cannot provide an adequate basis for a disability rating in excess of 40 percent.

Under the current rating criteria, previously mentioned rating criteria has been consolidated into the General Rating Formula for Diseases and Injuries of the Spine or the Formula.  38 C.F.R. § 4.71a (2015).  Under the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

Having discussed the applicable regulations, the Board turns to the relevant medical evidence contained within the record.  

However, there is no indication that the Veteran has had ankylosis in his back at any time.

It is also noted, that the revised regulations direct that separate neurologic disabilities that result from back disabilities should be rated separately.  Here, this has been done, as the Veteran was assigned a separate 10 percent rating for radiculopathy of the left lower extremity.  The Veteran was provided appellate rights should he disagree with the rating that was assigned, but he did not appeal the rating; although he did appeal the effective date assigned, thereby demonstrating that he knew of his ability to appeal.  The evidence of record does not suggest other neurologic impairment.

As such, the criteria for  entitlement to a disability rating in excess of 40 percent for low back syndrome is denied.  



Extraschedular  Consideration

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's low back syndrome are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's symptoms include pain, limited range of motion, guarding, and an abnormal gait.  The schedular rating criteria applicable to the spine provide for compensable ratings based on symptoms that include: pain, limited range of motion, guarding, and an abnormal gait.  The Board, therefore, finds that the Veteran's low back syndrome symptomology and impairment are more than contemplated by the schedular criteria.

Moreover, because the Diagnostic Code s used to evaluate spine disabilities require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's ankle related symptoms within the parameters of the schedular rating that is assigned. 

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for the disabilities on appeal, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.


ORDER

A disability rating in excess of 40 percent for low back syndrome is denied.


REMAND

Radiculopathy

The AOJ granted the Veteran service connection for radiculopathy of the left lower extremity in March 2015.  In July 2015, the Veteran filed a notice of disagreement (NOD) alleging that he should be entitled to an earlier effective date.  Following a search of Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for this issue.  The Board finds that the July 2015 NOD was timely.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Board has also considered whether the issue of entitlement to TDIU has been raised by the Veteran's claim for an increased disability rating for his low back syndrome.  See Rice.  A January 2015 VA examination indicated that the Veteran's low back syndrome prevented gainful employment.  Accordingly, the Board finds that the examiner's opinion is sufficient to raise the issue of TDIU as part of the Veteran's increased rating claim.  The Board notes that the Veteran does not meet the criteria for schedular TDIU, because he has neither a single disability rated as 60 percent disabling or more or a single disability rated as 40 percent disabling or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Rating boards should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in the schedular criteria.  38 C.F.R. § 4.16(b).  Therefore, the issue of entitlement of TDIU is remanded back to the AOJ in order to be referred to Director, Compensation and Pension Service for consideration of extraschedular TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a SOC
for the issue of entitlement to an earlier effective date for radiculopathy of the left lower extremity.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

2.  Refer the issue of TDIU to Director, Compensation and Pension Service for consideration of extraschedular TDIU.  If TDIU is not granted, provide the Veteran and his representative with a SOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


